Affirmed and Memorandum Opinion filed October 30, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00968-CV


                        ISAIKA JACKSON, Appellant

                                        V.

               SAIA MOTOR FREIGHT LINE, LLC, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-57417-A


                 MEMORANDUM                      OPINION
      Isaika Jackson appeals from the trial court’s order granting summary
judgment in favor of Saia Motor Freight Line, LLC on limitations grounds in
Jackson’s personal injury action. We affirm.

                                  BACKGROUND

      Jackson filed her original petition in Harris County district court on October
1, 2012, in which she asserted claims against Saia, Palletized Trucking, Inc., and
an “unknown driver.”

      Jackson asserted negligence claims against all three defendants, along with
claims based on respondeat superior against Saia and Palletized Trucking, in
connection with an accident that occurred on October 17, 2010. She alleged that
she was driving southbound on Interstate 45 in Houston “when an 18-wheeler with
a SAIA logo on the side came into her lane, striking her vehicle and causing it to
skid and roll multiple times.” According to Jackson’s original petition, she was
“ejected from the driver’s seat, where she had been wearing her seatbelt, and
suffered significant damage to both her vehicle and her person.” She further
alleged upon information and belief that “the SAIA logo truck was being operated
by an unknown driver employed by either Defendant SAIA MOTOR FREIGHT
LINE, LLC or Defendant PALLETIZED TRUCKING, INC.” Jackson’s original
petition recites that Saia “is a Louisiana corporation doing business in Harris
County, Texas and may be served with process by serving their registered agent
CT Corporation system at 350 N. St. Paul St., Ste 2900, Dallas, Texas 75201.”

      Jackson filed a Civil Process Request on October 12, 2012. She asked that
citation be issued for service on Saia through its registered agent, CT Corporation
System, located at 350 N. St. Paul Street, Suite 2900, Dallas, Texas 75201. She
also requested that citation be issued for service on Palletized Trucking through its
registered agent Rex King at 2001 Collingsworth Street, Houston, Texas 77009. A
Civil Process Pick-Up Form indicates that both citations were picked up on
October 16, 2012; Palletized Trucking was served on the same day that the
citations were picked up.

      Saia was served on June 7, 2013, by certified mail addressed to Saia’s
registered agent, CT Corporation System, at the Dallas street address recited in the
original petition and shown on the Civil Process Request. Saia filed its original

                                         2
answer on June 14, 2013, in which it asserted a general denial and several
affirmative defenses including the statute of limitations.          Saia alleged that
Jackson’s claims against it were time-barred because she “failed to use due
diligence in serving [Saia] . . . with her lawsuit, which was served on [Saia] . . .
more than two years after the incident that forms the basis of [Jackson’s] . . .
causes of action against [Saia] . . . .”

       Saia filed a traditional motion for summary judgment under Texas Rule of
Civil Procedure 166a(b) on July 22, 2013. Saia sought summary judgment on
grounds that Jackson “failed to serve process on Saia within the limitations period
and failed [to] use reasonable diligence in serving Saia, which was not served until
more than eight months after [Jackson] . . . filed suit and nearly eight months after
the two-year period of limitations had elapsed.”           Saia’s supporting evidence
consisted of certified copies of the original petition, Civil Process Request, Civil
Process Pick-Up Form, citation on Palletized Trucking, citation on Saia, and Saia’s
original answer.

       Jackson filed an amended petition on August 7, 2013, in which she asserted
that the discovery rule applied because Jackson was in a coma for eight months
after the collision and was “unaware of her potential cause of action until she
roused from her coma in April . . . 2011.” Jackson alleged that her injury was
“inherently undiscoverable and objectively verifiable, and the cause of action,
therefore, did not accrue until she became aware of it.”

       Jackson also filed a summary judgment response on August 7, 2013, to
which she attached her affidavit and excerpts from her deposition. Jackson’s
summary judgment response asserted that the discovery rule applied to defer
accrual of her causes of action until she regained the ability to speak in June 2011.
She argued that “[a]pplication of the discovery rule in this case is reasonable

                                           3
because Ms. Jackson was both unaware of an injury at the time of its occurrence
and in need of time to recover before beginning an investigation.” Jackson stated
as follows in her affidavit: “I was in a coma for several months and first became
aware of my surroundings in April . . . 2011. Though I was aware of what was
happening around me, I was unable to speak until sometime in mid-June . . .
2011.”

      Saia filed an amended motion for traditional summary judgment on August
30, 2013, in which it again asserted that Jackson’s claims against it are time-
barred. Saia contended that Jackson failed to use reasonable diligence in serving
Saia, and that “the discovery rule does not apply to this case because the alleged
tortious act and her injury were not inherently undiscoverable.” Saia included the
same summary judgment exhibits it had relied upon for its prior motion; Saia also
included a certified copy of Jackson’s amended petition, excerpts from Jackson’s
deposition, and a letter of representation from Jackson’s counsel to Saia dated
August 20, 2012. The representation letter is addressed to Saia at a Georgia street
address and is directed “To Whom It May Concern.” The letter states: “Please be
advised that Isaika Jackson has retained The Dunk Law Firm, PLLC, to represent
her in a claim for personal injury caused by one of your drivers on the above-
referenced date.” The letter’s reference line states: “Motor Vehicle Accident on
October 17, 2010.”

      Jackson filed a response to Saia’s amended summary judgment motion on
September 20, 2013, in which she again asserted that the discovery rule deferred
accrual of her claims until June 2011. Jackson contended that she “suffered a
traumatic brain injury, leaving her incapacitated and unable to communicate in any
way until June 15, 2011. She did not lack diligence – the nature of a traumatic
brain injury is such that it can render the injured person unaware of their injury

                                        4
until the period of limitations has run.” In support of her second response, Jackson
attached the same affidavit previously proffered to support her August 7, 2013
summary judgment response; the entirety of her deposition taken on February 28,
2013; and approximately 40 pages of medical records.

      The trial court signed an order on September 27, 2013, in which it granted
Saia’s amended motion for summary judgment. The summary judgment order
became final and appealable on October 16, 2013, when the trial court granted
Saia’s unopposed motion for severance. Jackson timely filed her notice of appeal
on October 23, 2013.

                                    ANALYSIS

      Jackson contends in a single issue on appeal that the trial court erred in
granting Saia’s traditional motion for summary judgment on limitations.

      A traditional summary judgment is proper under Texas Rule of Civil
Procedure 166a(c) when the movant establishes the absence of any genuine issue
of material fact such that the movant is entitled to judgment as a matter of law.
See, e.g., Browning v. Prostok, 165 S.W.3d 336, 344 (Tex. 2005). We review the
trial court’s grant of summary judgment de novo, applying the same standard that
the trial court applied in the first instance. See, e.g., Valence Operating Co. v.
Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). In so doing, we examine the record in
the light most favorable to the non-movant by indulging every reasonable inference
in the non-movant’s favor and resolving any doubts against the grant of summary
judgment. City of Wilson v. Keller, 168 S.W.3d 802, 825 (Tex. 2005).

      A two-year statute of limitations applies to Jackson’s claims predicated on
her personal injury. Tex. Civ. Prac. & Rem. Code Ann. § 16.003(a) (Vernon Supp.
2014). The plaintiff must bring suit “not later than two years after the day the


                                         5
cause of action accrues.” Id. Filing suit by itself does not interrupt the running of
the statute of limitations; a plaintiff also must exercise reasonable diligence in
obtaining issuance and service of citation. Webster v. Thomas, 5 S.W.3d 287, 289
(Tex. App.—Houston [14th Dist.] 1999, no pet.) (citing Gant v. DeLeon, 786
S.W.2d 259, 260 (Tex. 1990), Rigo Mfg. Co. v. Thomas, 458 S.W.2d 180, 182
(Tex. 1970), Butler v. Ross, 836 S.W.2d 833, 835 (Tex. App.—Houston [1st Dist.]
1992, no writ), and Hamilton v. Godson, 578 S.W.2d 448, 449 (Tex. Civ. App.—
Houston [1st Dist.] 1979, no writ)).

      It is undisputed that Jackson filed her suit against Saia on October 1, 2012.
She did not accomplish service on Saia until June 7, 2013, when service was
effected by certified mail sent to the same address for Saia’s registered agent that
had been included in Jackson’s original petition and in her Civil Process Request.
The trial court record and Jackson’s appellate briefing do not explain the eight-
month delay in effecting service, and they do not describe efforts to serve Saia
during those eight months. “The existence of diligence is normally a question of
fact, but if no excuse is offered for a delay in the service of the citation, ‘or if the
lapse of time and the plaintiff’s acts are such as conclusively negate diligence, a
lack of diligence will be found as a matter of law.’” Webster, 5 S.W.3d at 289
(quoting Perry v. Kroger Stores, Store No. 119, 741 S.W.2d 533, 534 (Tex. App.—
Dallas 1987, no writ)). Lack of diligence is established on this record as a matter
of law. See Webster, 5 S.W.3d at 290 (“[W]e are comfortable holding, as a matter
of law, that a four month and ten day delay amounts to a lack of diligence, if
coupled with no efforts or insufficient efforts to procure citation and service.”).

      Jackson does not address diligence; instead, she argues that she timely
served Saia on June 7, 2013, in connection with a personal injury that occurred on
October 17, 2010, because her cause of action did not accrue until she regained the

                                           6
ability to communicate on June 15, 2011, after awakening from a coma.
According to Jackson, the discovery rule applied to defer accrual of her personal
injury claim until June 15, 2011, because she “was both unaware of an injury at the
time of its occurrence and in need to time to recover before beginning an
investigation.” She points to June 15, 2011, as the date on which she first knew or
reasonably should have known of her injury.

        This contention falls short because it does not address diligence in effecting
service of a suit that was filed on October 1, 2012, and served on June 7, 2013.
Because Jackson filed her suit within two years of the accident, application of the
discovery rule to defer accrual is not at issue. The dispositive question here is
whether Jackson was diligent in effecting service of a timely filed suit when she
was represented by counsel; capable of timely serving a co-defendant; and not in a
coma.     The record contains no evidence or argument aimed at establishing
diligence. Summary judgment is appropriate under these circumstances.             See
Webster, 5 S.W.3d at 290.

                                    CONCLUSION

        We affirm the trial court’s summary judgment order.




                                        /s/       William J. Boyce
                                                  Justice



Panel consists of Justices Boyce, Busby, and Wise.




                                              7